DETAILED ACTION
A Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg in view of CN25781199U and Souza, Jr.
Rosenberg discloses the use of a portable one piece maintenance mat (1)with neck support comprising a) neck support cushion (2) having a top side and a bottom side, said neck support cushion having a centrally located indent (center of element 2) on the topside adapted to receive the neck of a stringed instrument, b) a maintenance mat (1) having a proximal end and a distal end, said mat attached on said proximal end to the bottom side of said neck support and wherein said mat is adapted to roll around said neck support be removably secured at said closure;  wherein said closure is hook/loop, a magnetic element, hooks, snaps, ties and /or buttons (see figure 2); and wherein said mat and the neck support cushion are joined together as one continuous element.
 
 .
Rosenberg does not disclose the specific use of PVC.
CN25781199U discloses the use of a mat wherein said mat made from PVC and 
Polyurethane; and the use of a closure at a distal end (8).
Rosenberg and CN25781199U does not disclose the closure or the specific dimensions as disclosed by the applicant.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device as disclosed un Rosenberg to include the dimensions as disclosed by the applicant and the closure at a distal end in order to provide a transportable mat with a closure that does not interfere with the function of the mat.

4.	Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg in view of CN25781199U.
Rosenberg discloses the use of a portable one piece maintenance mat (1)with neck support comprising a) neck support cushion (2) having a top side and a bottom side, said neck support cushion having a centrally located indent (center of element 2) on the topside adapted to receive the neck of a stringed instrument, b) a maintenance mat (1) having a proximal end and a distal end, said mat attached on said proximal end to the bottom side of said neck support and wherein said mat is adapted to roll around said neck support be removably secured at said closure;  wherein said closure is hook/loop, a magnetic element, hooks, snaps, ties and /or buttons (see figure 2); and wherein said mat and the neck support cushion are joined together as one continuous element.
 Rosenberg does not disclose the specific use of PVC.
CN25781199U discloses the use of a mat wherein said mat made from PVC and 
Polyurethane; and the use of a closure at a distal end (8).
Rosenberg and CN25781199U do not disclose the closure or the specific dimensions as disclosed by the applicant.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device as disclosed un Rosenberg to include the dimensions as disclosed by the applicant and the closure at a distal end as disclosed in CN25781199U  in order to provide a transportable mat with a closure that does not interfere with the function of the mat.
Rosenberg and CN25781199U do not disclose the use of a stop.
Souza, Jr. discloses the use of a guitar mat with a stop (40).  
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device as disclosed un Rosenberg to include the dimensions and the closure as recited by the applicant; the closure at a distal end as disclosed in CN25781199U; and the stop as discloses in Souza in order to adequately support an instrument.  
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY R LOCKETT whose telephone number is (571)272-2067. The examiner can normally be reached 7:30-5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-2067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY R LOCKETT/           Primary Examiner, Art Unit 2837